Citation Nr: 0531695	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  02-15 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
diabetes mellitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1985 to May 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
San Juan, Puerto Rico Regional Office (RO) of the Department 
of Veterans Affairs (VA), which continued a 20 percent 
evaluation for diabetes mellitus and a noncompensable 
evaluation for left ear hearing loss.

In June 2004, the Board continued a noncompensable evaluation 
for left ear hearing loss and remanded the issue of 
entitlement to an increased evaluation for diabetes for 
further development.  


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the issue decided herein has been obtained.

2.  In August 2005, prior to promulgation of a decision in 
the appeal, the RO received a statement from the veteran 
indicating that he wished to withdraw his appeal.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
veteran with regard to the issue of entitlement to an 
evaluation in excess of 20 percent for diabetes mellitus have 
been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 
C.F.R. §§ 20.202, 20.204 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A review of the record shows that the veteran filed a 
substantive appeal in September 2002 that addressed, in 
pertinent part, the issue of entitlement to a disability 
evaluation in excess of 20 percent for diabetes mellitus.  In 
June 2004, the Board remanded such issue in order to afford 
the veteran a VA examination, and the veteran underwent a 
July 2004 VA examination.  According to a June 2005 
supplemental statement of the case to the veteran, the RO 
continued the 20 percent evaluation for diabetes.  In August 
2005, the veteran submitted a statement indicating that he 
was satisfied with the decision regarding his appeal and 
wished to withdraw his appeal.  A claimant is generally 
presumed to be seeking the maximum evaluation.  AB v. Brown, 
6 Vet. App. 35, 39 (1993).  However, a claimant may limit an 
appeal to a specific evaluation, and where he does so, the 
Board is without authority to adjudicate the claim.  Hamilton 
v. Brown, 4 Vet. App. 528, 544 (1993).  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2005).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2005).  The appellant 
has withdrawn his appeal on his claim for a disability 
evaluation in excess of 20 percent for diabetes mellitus and, 
hence, there remain no allegations of error of fact or law 
for appellate consideration as to that issue.  Accordingly, 
the Board does not have jurisdiction to review the appeal and 
the appeal is dismissed.


ORDER

The appeal is dismissed.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


